Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction following a jury trial of criminal pos*829session of a controlled substance in the first degree and conspiracy in the second degree. Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that defendant’s conviction is supported by legally sufficient evidence and that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
The contention that defendant was denied effective assistance of counsel is without merit. "[T]he evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that [defendant’s] attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147; see, People v Russo, 85 NY2d 872, 874; People v Hobot, 84 NY2d 1021; People v Flores, 84 NY2d 184).
We have considered the issues raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Erie County Court, McCarthy, J.— Criminal Possession Controlled Substance, 1st Degree.) Present — Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.